Name: Commission Regulation (EC) No 491/2001 of 12 March 2001 amending Regulation (EC) No 1608/2000 laying down transitional measures pending the definitive measures implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine
 Type: Regulation
 Subject Matter: agricultural policy;  beverages and sugar;  agricultural activity;  trade;  European construction
 Date Published: nan

 Avis juridique important|32001R0491Commission Regulation (EC) No 491/2001 of 12 March 2001 amending Regulation (EC) No 1608/2000 laying down transitional measures pending the definitive measures implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine Official Journal L 071 , 13/03/2001 P. 0003 - 0004Commission Regulation (EC) No 491/2001of 12 March 2001amending Regulation (EC) No 1608/2000 laying down transitional measures pending the definitive measures implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wineTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 80 thereof,Whereas:(1) Commission Regulation (EC) No 1608/2000(3), as last amended by Regulation (EC) No 2631/2000(4), extends until 31 January 2001 the application of certain Council provisions repealed by Article 81 of Regulation (EC) No 1493/1999 pending finalisation and adoption of the definitive measures to implement that Regulation. It lays down in particular that Articles 1 and 3 of, and the Annex to, Council Regulation (EEC) No 1873/84 of 28 June 1984 authorising the offer or disposal for direct human consumption of certain imported wines which may have undergone oenological processes not provided for in Regulation (EEC) No 337/79(5), as last amended by Regulation (EC) No 2839/98(6), should remain in force until 31 January 2001. However, Regulation (EEC) No 1873/84 stipulates that these provisions would remain in force until 31 December 2003. Under Article 45(2) of Regulation (EC) No 1493/1999, the Commission presented a proposal for a Council regulation authorising until 31 December 2003 the offer or disposal for direct human consumption of certain imported wines which may have undergone oenological processes not provided for in Regulation (EC) No 1493/1999, which applies similar provisions on the same terms as those laid down in Regulation (EEC) No 1873/84. However, it seems likely that the Council will not be able to adopt this proposal before 31 January 2001. To enable the Council to adopt this proposal without interrupting the status quo where the products referred to in Articles 1 and 3 of, and the Annex to Regulation (EEC) No 1873/84 are concerned, these provisions should be maintained until the Council takes a decision, or until 31 December 2003 at the latest. This Regulation must apply from 1 February 2001 for the same reason.(2) The extra transitional period does not affect the implementation of the bulk of the reform of the common organisation of the market in wine on the date set by the Council, since the main points concerning the areas covered by those Regulations have been settled in Regulation (EC) No 1493/1999 or in the implementing regulations already adopted.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1608/2000 is amended as follows:1. The following sentence is added to Article 1:"The provisions listed in Part C of the Annex shall remain applicable until such time as the Council adopts the Commission proposal for a Council regulation authorising the offer or disposal for direct human consumption of certain imported wines which may have undergone oenological processes not provided for in Regulation (EC) No 1493/1999 and until 31 December 2003 at the latest."2. The Annex is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 February 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 March 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 185, 25.7.2000, p. 24.(4) OJ L 302, 1.12.2000, p. 36.(5) OJ L 176, 3.7.1984, p. 6.(6) OJ L 354, 30.12.1998, p. 12.ANNEXPART AList of provisions in force until 31 January 2001:(a) Regulation (EEC) No 2390/89(b) Articles 1 and 2 of Regulation (EEC) No 2391/89(c) Articles 3, 31 and 71 of Regulation (EEC) No 822/87PART BList of provisions in force until 31 March 2001:(a) Article 15(2) and (7) of Regulation (EEC) No 823/87(b) Regulation (EEC) No 2392/89(c) Article 2 of Regulation (EEC) No 3895/91(d) Articles 8, 9 and 11 of Regulation (EEC) No 2333/92(e) Article 72 of Regulation (EEC) No 822/87PART CList of provisions in force until 31 December 2003:Articles 1 and 3 of Regulation (EEC) No 1873/84, and the Annex hereto.